Notice of Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.

For independent claim 1:
The claimed invention is an apparatus for additively manufacturing, the apparatus comprising: a computer; a laser system controlled by the computer and configured to generate: a first beam component providing a first power flux level; a second beam component providing a second power flux level which is greater than said first power flux level; a mask disposed between the laser system; the first beam component being operable to heat the powdered feedstock material to a first level short of a melting point of the powdered feedstock material, at which point the particles of powdered feedstock material begin to experience surface tension forces relative to said interface layer of the substrate, wherein the interface layer forms only an upper surface portion of the substrate; and after the particles of powdered feedstock material are heated to the first level short of the melting point, the second beam component being operable to further heat the particles of powdered feedstock material to a second level to melt the particles of powdered feedstock material and also to melt the interface layer of the substrate before the surface tension forces can act on the particles of powdered feedstock material to distort the particles of powdered feedstock material; and the laser further being configured such that the second beam component has a duration shorter than the first beam component by a factor of at least 1x10-3.
The closest prior art would be Buller et al (US 2015/0367415). Buller teaches an apparatus for additively manufacturing, the apparatus comprising: a computer; a laser system configured to generate: a first beam component providing a first power flux level; a second beam component providing a second power flux level which is greater than said first power flux level. However, Buller does not teach a mask disposed between the laser system; and the laser further being configured such that the second beam component has a duration shorter than the first beam component by a factor of at least 1x10-3.
The second closest prior art would be El-Dasher et al (US 2014/0252687). El-Dasher teaches a mask disposed between the laser system. However, El-Dasher does not teach the laser further being configured such that the second beam component has a duration shorter than the first beam component by a factor of at least 1x10-3.
The third closest prior art would be Goruganthu et al (US 5,272,309). Goruganthu teaches a second beam having a shorter duration than a first beam. However, the duration is not shorter by a factor of at least 1x10-3. It would not be obvious to modify the duration of the second beam to achieve the desired effect on the workpiece without further experimentation not considered to be routine.

For independent claim 14:
The claimed invention is an apparatus for additively manufacturing, the apparatus comprising: a laser system configured to generate: a first beam component providing a first power flux level; a second beam component providing a second power flux level which is greater than said first power flux level; a mask disposed between the laser system; the first beam component being operable to heat the powdered feedstock material to a first level short of a melting point of the powdered feedstock material, at which point the particles of powdered feedstock material begin to experience surface tension forces relative to said interface layer of the substrate, wherein the interface layer forms only an upper surface portion of the substrate; and after the particles of powdered feedstock material are heated to the first level short of the melting point, the second beam component being operable to further heat the particles of powdered feedstock material to a second level to melt the particles of powdered feedstock material and also to melt the interface layer of the substrate before the surface tension forces can act on the particles of powdered feedstock material to distort the particles of powdered feedstock material; and the laser further being configured such that the second beam component has a duration shorter than the first beam component by a factor of at least 1x10-3.
The closest prior art would be Buller et al (US 2015/0367415). Buller teaches an apparatus for additively manufacturing, the apparatus comprising: a laser system configured to generate: a first beam component providing a first power flux level; a second beam component providing a second power flux level which is greater than said first power flux level. However, Buller does not teach a mask disposed between the laser system; and the laser further being configured such that the second beam component has a duration shorter than the first beam component by a factor of at least 1x10-3.
The second closest prior art would be El-Dasher et al (US 2014/0252687). El-Dasher teaches a mask disposed between the laser system. However, El-Dasher does not teach the laser further being configured such that the second beam component has a duration shorter than the first beam component by a factor of at least 1x10-3.
The third closest prior art would be Goruganthu et al (US 5,272,309). Goruganthu teaches a second beam having a shorter duration than a first beam. However, the duration is not shorter by a factor of at least 1x10-3. It would not be obvious to modify the duration of the second beam to achieve the desired effect on the workpiece without further experimentation not considered to be routine.

For independent claim 19:
The claimed invention is an apparatus for additively manufacturing, the apparatus comprising: a laser system configured to generate: a first beam component providing a first power flux level; a second beam component providing a second power flux level which is greater than said first power flux level; a mask disposed between the laser system; the first beam component being operable to heat the powdered feedstock material to a first level short of a melting point of the powdered feedstock material, at which point the particles of powdered feedstock material begin to experience surface tension forces relative to said interface layer of the substrate, wherein the interface layer forms only an upper surface portion of the substrate; and after the particles of powdered feedstock material are heated to the first level short of the melting point, the second beam component being operable to further heat the particles of powdered feedstock material to a second level to melt the particles of powdered feedstock material and also to melt the interface layer of the substrate before the surface tension forces can act on the particles of powdered feedstock material to distort the particles of powdered feedstock material; and the laser further being configured such that the second beam component has a duration shorter than the first beam component by a factor of at least 1x10-3.
The closest prior art would be Buller et al (US 2015/0367415). Buller teaches an apparatus for additively manufacturing, the apparatus comprising: a laser system configured to generate: a first beam component providing a first power flux level; a second beam component providing a second power flux level which is greater than said first power flux level. However, Buller does not teach a mask disposed between the laser system; and the laser further being configured such that the second beam component has a duration shorter than the first beam component by a factor of at least 1x10-3.
The second closest prior art would be El-Dasher et al (US 2014/0252687). El-Dasher teaches a mask disposed between the laser system. However, El-Dasher does not teach the laser further being configured such that the second beam component has a duration shorter than the first beam component by a factor of at least 1x10-3.
The third closest prior art would be Goruganthu et al (US 5,272,309). Goruganthu teaches a second beam having a shorter duration than a first beam. However, the duration is not shorter by a factor of at least 1x10-3. It would not be obvious to modify the duration of the second beam to achieve the desired effect on the workpiece without further experimentation not considered to be routine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761